Case 20-21394-jra Doc112 Filed 03/26/21 Pagelof5

Fill in this information to identify your case:

 

 

 

 

 

 

 

 

 

Debtor 1 John Louis Mileusnic
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA 0) Check if this is an amended plan, and
list below the sections of the plan that
Case number: 20-21394 have been changed.
{If known)
Official Form 113
Chapter 13 Plan 12/17
tee Notices
To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not

indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in | Included @ Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, | Included W@ Not Included
set out in Section 3.4.

13 Nonstandard provisions, set out in Part 8. @ Included D1 Not Included

 

 

 

 

 

 

Pian Payments and Length of Plan
2.1 Debtor(s) will make regular payments to the trustee as follows:
$349.02 per Month for 60 months

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that apply:
| Debtor(s) will make payments pursuant to a payroll deduction order.

0 Debtor(s) will make payments directly to the trustee.
ix Other (specify method of payment): ACM

2.3 Income tax refunds.

Check one.
0 Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page |

Software Copyright (c) 1996-202) Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-21394-jra Doc112 Filed 03/26/21 Page2of5

Debtor John Louis Mileusnic Case number 20-21394

 

O Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

| Debtor(s) will treat income refunds as follows:
Debtor(s) will turn over, to the Trustee, all combined income tax returns in excess of $750.00 each year of the
Plan to be used as a dividend for the benefit of unsecured creditors on ALLOWED claims. This does not
include the Additional Child Tax Credit or the Earned Income Credit. In the event that the Debtor(s)'s
adjusted gross income is less than $25,000.00, Debtor(s) shall retain all income tax refunds regardless.

2.4 Additional payments.

Check one.
& None. [f “None” is checked, the rest of § 2.4 need not be completed or reproduced.
25 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $20,941.20.

ivesme| Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.

Check one.

| None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
a None. /f “None” is checked. the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
Oo None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
| The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

Name of Creditor Collateral Amount of claim Interest rate Monthly plan Estimated total
: payment payments by trustee
2013 Toyota Rav4
85,000 miles
Lien held by: Capital
One Auto Finance
Value based on
www.kbb.com (Good
Condition)
Location: 325 Plum
Capital One Auto Creek Drive,
Finance Schererville IN 46375 $11,735.48 3.25% $333.70 $12,346.74
Disbursed by:
Wi Trustee
0) Debtor(s)

 

Insert additional claims as needed.

Official Form 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www _bestcase.com Best Case Bankruptcy
Case 20-21394-jra Doc112 Filed 03/26/21 Page 3of5

 

 

Debtor John Louis Mileusnic Case number 20-21394
3.4 Lien avoidance.
Check one.

aw None. if “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.

Check one.
a None. If“‘None” is checked, the rest of § 3.5 need not be completed or repraduced.

Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
during the plan term, they are estimated to total $837.60.

4.3 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.
a None. if “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic suppert obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
| None. if “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

The sum of $
100.00 _% of the total amount of these claims, an estimated payment of $__7,756.45__.

The funds remaining after disbursements have been made to all other creditors provided for in this plan.

Omo

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
$__ 248,057.76 __. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
least this amount.

 

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

a None. if “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

| None. if “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Official Form 113 Chapter 13 Plan Page 3
Software Copyright (c} 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-21394-jra Doc112 Filed 03/26/21 Page 4of5

Debtor John Louis Mileusnic Case number 20-21394

 

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

a None. /f “None” is checked, the rest of $ 6.1 need not be completed or reproduced.

Vesting of Property of the Estate

7A Property of the estate will vest in the debtor(s) upon
Check the appliable box:

@ sptlan confirmation.
O sentry of discharge.

 

 

O oother:
EERE Nonstandard Plan Provisions
8.1 Check "None" or List Nonstandard Plan Provisions
Oo None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

Pre-confirmation adequate protection payments to the following Creditors holding allowed claims secured by a purchase
money security interest in personal property shall be paid by the Trustee through the plan as provided below. Adequate
protection payments shall not accrue or be paid until the Creditor files a proof of claim.

Name of Creditor: Capital One Auto Finance

Description of Collateral: 2013 Toyota Rav4 85,000 miles

Pre-Confirmation Monthly Payment Amount: $ 50.00

 

Signature(s):

a1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtorts),

ifany, must sian bel gy. 7, és ee
x es X

John fouls Mileusnic Signature of Debtor 2
Signattire of Debtor 1

Executed on By BLL 2 / Executed on

 

   
     
 

Date > 22.292. |

  

By filing this ddement

order of the provisto
included in Part 8.

 

the Debtor(s), if not represented by\an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
his Chapter 13 plan are identical tovhose contained in Official Form 113, other than any nonstandard provisions

   

Official Form 113 Chapter 13 Plan Page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-21394-jra Doc112 Filed 03/26/21 Page 5of5

Debtor John Louis Mileusnic Case number 20-21394
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a, Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $0.00
b. Modifted secured claims (Part 3, Section 3.2 total) $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Pari 3, Section 3.3 total} $12,346.74
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $837.60
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $7,756.45
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $20,940.79
Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2021 Best Case, LLC - wavw.bestcase.com Best Case Bankruptcy
